Citation Nr: 0216094	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957 and from December 1962 to November 1971.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In August 2001 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Dysthymic disorder is manifested primarily by subjective 
complaints of anxiety, irritability, despondency, sleep and 
appetite disturbance; as well as objective evidence of 
occupational and social impairment with reduced reliability 
and productivity due to disturbances of motivation and mood, 
sleep disturbance, and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9433 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in an October 2001 
letter.  The RO's Supplemental Statement of the Case, issued 
in May 2002, also notified the veteran of the new law, and he 
has been sent other letters and information concerning 
evidence needed to support his claims.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

Service connection for a depressive reaction was granted in a 
February 1972 rating decision.  The initial evaluation was 10 
percent disabling.  In December 1997, the veteran submitted 
his current claim for an increased evaluation for his 
service-connected psychiatric disorder.  The November 1998 
rating decision recharacterized his service-connected 
psychiatric disorder as dysthymic disorder.

VA treatment records, dating from October 1997 to September 
1998, indicate that the veteran's depression was one of the 
problems for which he was followed.  He was initially seen in 
October 1997.  He complained of insomnia and was treated with 
Zoloft.  Later treatment records show assessments of improved 
mood.

During his May 1998 VA psychiatric examination, the veteran 
complained of sleep and appetite disturbance and stated that 
he felt better inebriated than sober.  The examination 
revealed the veteran to be alert and oriented in three 
spheres.  He denied any auditory or visual hallucinations.  
His memory was intact and there was no evidence of anxiety or 
impulsiveness.  There was a mild degree of psychomotor 
retardation and dysphoria.  His concentration and judgment 
were evaluated as good.  The examiner noted that the 
statements provided by the veteran were consistent with the 
information in the claims folder.  The diagnoses included 
dysthymic disorder, alcohol and nicotine dependence with an 
Axis II diagnosis of dependent personality disorder.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
scale score of 60.  

VA treatment records, dating from March 2000 to October 2001, 
show the veteran continued to receive treatment for 
depression.  In October 2000, he reported that he lived alone 
in the country with his dogs and that his depression 
fluctuated.  He admitted he was reclusive in April 2001.  In 
June 2001 he complained of depression and anxiety.  The 
veteran complained of insomnia, as well as his depression in 
October 2001.  The records reveal that the veteran 
intermittently took his prescribed Paxil during this time and 
drank alcohol heavily.  

During his June 2001 Travel Board hearing before the 
undersigned Member, the veteran testified that he lived a 
solitary life in the country and had little to do with other 
people.  He did visit one sister approximately once every 
three months and he went to the VA clinic for treatment 
approximately once every two months.  He described his 
average daily activities as gardening, walking with his dogs, 
tying flies and reading.  He did not drive and walked to get 
his groceries.  In the winter, his landlord drove him to get 
his groceries.  He believed his psychiatric condition had 
worsened since he was last rated.  He complained of poor 
appetite and sleeping only two to three hours every evening.  
At his last appointment, his treating VA physician doubled 
his dosage of prescribed Paxil.  He denied any panic attacks, 
concentration or memory problems, as well as being suspicious 
of others.  He stated that although his physician wanted him 
to seek treatment for alcoholism, he had not done so.  He 
received regular Social Security benefits.  

At the time of his June 2001 hearing, the veteran submitted a 
letter from his treating VA clinical social worker.  The 
letter stated that the social worker had been treating the 
veteran since March 1999 for depression, complicated by his 
alcohol use.  He tended to drink in an apparent effort to 
cope with his life circumstances and depression.

During a March 2002 VA psychiatric examination, the veteran 
complained of anxiety, distress and irritability, as well as 
being socially withdrawn and despondent with decreased 
motivation and energy.  He took Paxil for his symptoms and 
believed it helped as he noticed an increase in his 
depression and irritability when he ran out of the 
medication.  At the time of the examination he lived in a 
rural area and spent virtually all of his time alone.  He had 
been divorced twice.  Examination revealed the veteran's 
hygiene to be marginally adequate, he was noted to be mildly 
unkempt.  He had good eye contact.  There was a marked lack 
of spontaneity in his speech and it was underproductive, but 
otherwise relevant and coherent.  There was no evidence of 
hallucinations or delusions, or of specific obsessions, 
compulsions, phobias, or ritualistic behavior.  He was 
oriented in three spheres and his thought processes were 
rational, coherent, and goal-directed.  There were no short-
term memory problems during the examination, but the veteran 
had some concentration problems.  The examiner noted that the 
veteran probably experienced episodic memory and 
concentration problems due to his alcohol abuse.  His mood 
was depressed and his affect constricted.  His overall 
insight and judgment were assessed as "a mix of good and 
bad."  His impulse control was good.  The diagnosis was 
chronic moderate to severe dysthymic disorder and ongoing 
alcohol abuse.  The GAF was 50.  The examiner opined that the 
veteran's dysthymic disorder and alcohol abuse were 
interrelated and that it was difficult to differentiate the 
two for evaluation of symptoms, although his depression 
remained the primary diagnosis.  Both his social and 
occupational functioning were markedly impaired due to the 
combination of his dysthymic disorder and alcohol abuse.  It 
was noted that the veteran's records had been reviewed.

VA treatment records, dating from November 2001 to April 
2002, show ongoing treatment for depression and dysthymic 
disorder.  A November 2001 progress note indicates that he 
had just been apprised of his mother's death in August and 
was very upset.  His medication was increased.  A January 
2002 progress note shows the veteran was sleeping four hours 
a night and that he felt rested.  His mood was dysphoric.  
The diagnoses were major depressive disorder, dysthymia and 
alcohol abuse.  The GAF was 50.  In April 2002, the veteran's 
evaluation shows he was fully oriented in four spheres with 
intact memory and cognitive function.  His affect was 
appropriate.  He complained of having slept a lot one week in 
the previous month, which he did not like.  The diagnoses 
were neurosis, dysthymic disorder and alcohol abuse.  

A May 2002 rating decision increased the veteran's rating to 
50 percent, effective from the date of his initial claim for 
an increased evaluation.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran's dysthymic disorder is currently evaluated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9433.  The nomenclature employed in this 
portion of the rating schedule is based upon the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV). The 
diagnostic code provides a 50 percent evaluation when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

If the manifestations of any service-connected and 
nonservice-connected disabilities cannot be differentiated, 
all psychiatric symptoms must be included in determining the 
proper disability rating.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (where it is not possible to separate 
the effects of the service-connected condition versus a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor and 
that such manifestations be attributed to the service-
connected disability).  Since the March 2002 VA examiner was 
unable to differentiate the veteran's dysthymic disorder 
symptoms from those of his alcohol abuse, all his psychiatric 
symptoms are considered in evaluating this level of 
disability.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 50 percent 
for dysthymic disorder.  Although the March 2002 examiner 
opines that the veteran has marked social and industrial 
impairment due to his dysthymic disorder and alcohol abuse, 
there is no objective evidence of suicidal ideation; 
obsessional rituals, illogical, obscure or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, or a neglect of personal appearance and 
hygiene.  His GAF score of 50 is consistent with no more than 
severe impairment, as noted in DSM-IV.  Considering the 
symptomatology described in the rating criteria, the Board 
cannot conclude that the veteran's disability picture more 
nearly approximates the criteria provided for a 70 percent.  
38 C.F.R. §§ 4.7, 4.130.   

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's dysthymic 
disorder has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment (he is 
currently retired).  



ORDER

An increased evaluation for dysthymic disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

